DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 	Claims 101 and 102 were added.
	Claims 80-89 and 91-102 are pending and under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Two citations were lined through on the IDS filed 2/2/2022 because they were duplicates of other citations.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 80, 86-89, and 91-102 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (WO 2015/021457, of record in the IDS of 4/20/2021) and Sugo et al (US 20190240346, of record). 
Pandey taught that myotonic dystrophy type 1 (DM1) is the most common form of muscular dystrophy in adults.  DM1 is caused by expression of DMPK alleles having expansion of a non-coding CTG repeat (page 1, lines 17-23), and skeletal muscle is the most severely affected tissue (page2, line 7). The DMPK gene normally has 5-37 CTG repeats in the 3' untranslated region, but in DM1 the gene has in the range of 50 to greater than 3,500 repeats (page 1, lines 26-29).
Pandey taught methods of reducing expression of a DMPK mRNA and protein in an animal such as a human by administration of antisense oligonucleotides directed to DMPK RNA. See abstract and e.g. page 42, line 16. Pandey demonstrated inhibition of DMPK expression in human Steinert DM1 myoblasts and cynomolgus monkeys using several antisense oligomers including, e.g. ISIS 486178 (SEQ ID NO: 23) and ISIS 598768 (SEQ ID NO: 26), each of which is 16 nucleotides in length and perfectly complementary to a 16 nucleotide segment of instant SEQ IDNO: 15.  See Example 11 at pages 136-137 and Example 19 at pages 149-151).  ISIS 486178 is a 3-10-3 gapmer where each 5’ and 3’ wing consisted of three constrained ethyl (cEt) nucleotides (2’, 4’-bridged nucleotides), and the gap consisted of ten 2’-deoxynucleotides. ISIS 598768 is a 4-8-4 gapmer in which the 5’-wing and 3’-wing each consist of two 2’-O-methoxyethyl nucleotides and two cEt nucleotides, and the gap consists of eight 2’-deoxynucleotides. all internucleoside linkages were phosphorothioate linkages. See page 91, lines 15-22 and Table 1 at page 92. 
Pandey did not teach a complex comprising an anti-transferrin receptor antibody covalently linked to a DMPK antisense oligonucleotide.
Sugo taught conjugates of anti-transferrin receptor 1 (CD71) antibodies or antibody fragments to antisense oligonucleotides (ASOs) for delivering the ASOs to a tissue or a cell of muscle.  See abstract and paragraphs 21-25 and 29. The antibody and ASO are linked via a linker (preferably, a maleimide linker, a Val-Cit linker (which is a cathepsin B substrate), an SS linker, or a DMSS linker). See paragraph 93-96. The antibody may be an OKT9 anti-human TfR antibody or a R17 217.1.3 antibody or humanized version thereof (para 87). Sugo demonstrated that intravenous administration of an antisense oligonucleotide targeting MALAT1 and conjugated to an anti-mouse transferrin receptor antibody (R17 217.1.3) F(ab’) fragment  silenced target gene expression in heart and gastrocnemius muscle by 89% and 65% respectively. Example 9, paragraphs 227-234 and Fig. 10.  
Sugo showed that CD71 is preferentially expressed in heart and gastrocnemius muscle relative to various other tissues including liver, kidney, spleen, lung, fat, colon, and thymus (Fig. 5), and that an siRNA conjugated to anti-mouse CD71 antibody showed preferential delivery/activity in heart and gastrocnemius relative to liver and spleen at 48 hours post-administration (Fig. 4C). Moreover, Sugo demonstrated delivery to cells expressing human transferrin receptor using siRNA conjugated to OKT9 F(ab’) fragment. (Fig. 9). Sugo taught that the antibody fragments could be scFv, Fab, F(ab’), F(ab’)2, or Fv fragment (paragraph 58)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified DMPK gapmer antisense oligonucleotides of Bennett by covalently conjugating to them an anti-transferrin receptor antibody of Sugo, such as OKT9 or R17 217.1.3 (each of which binds to a transferrin receptor 1 extracellular domain).  One would have been motivated to do so because it was clearly important to deliver the antisense oligonucleotides of Pandey to muscle tissue, and Sugo had demonstrated that an anti-transferrin antibody provided preferential oligonucleotide delivery to muscle (e.g. Figure 4C). Moreover, such a modification would have been no more than the application of a known technique (antibody conjugation for targeting) to a known product ready for improvement (the oligonucleotides of Pandey) to yield predictable results. One would have had a reasonable expectation of successfully inhibiting DMPK in cells of a subject because Pandey had demonstrated that this could be done even without a targeting antibody, and because Sugo provided evidence that anti-transferrin receptor-targeting antibodies provided effective oligonucleotide delivery to cells expressing the receptor, including muscle cells (e.g. Figs. 4 and 9). 
Thus claims 80, 86-89, 91, 92, and 96-99 were prima facie obvious.
With regard to claim 93, it is noted that the phrase “comprises 38 to 200 repeating CUG units” is open language and so is interpreted as setting forth a lower limit (38 to 200) on the number of CUG units that must be present in the RNA. Since Pandey taught that DM1 patients typically comprised alleles with 50- greater than 3500 repeats, it would have been obvious to have administered the conjugate rendered obvious by the combined references to such an individual.  
The effects recited in claims 94 and 95 are considered to be inherent in the method steps (MPEP 2112).  The structure of the recited oligonucleotide conjugate, and the steps of using it, were rendered obvious by the cited art.  The results obtained with the method are considered to be inherent in those steps and the structure of the conjugate.  See also Pandey Table 25 at page 145 which provides evidence that, under the conditions of that experiment, ISIS 598768 (SEQ ID NO: 26) provided greater than 50% inhibition in muscle cells.
Regarding claim 100, Pandey taught that the oligonucleotides could be delivered by intravenous administration (e.g. page 35, lines 24 and 25), such that it would have been obvious to have injected the composition rendered obvious by the combined references into the bloodstream within a vein.
Regarding claims 101 and 102, Sugo disclosed the use of Val-Cit linkers, which are cathepsin B substrates, as one of a limited number of alternative linking moieties such that it would have been obvious to one of ordinary skill to have selected such a linkage in the process of optimizing the method. Moreover, Sugo indicated that “it was shown that whether the linker is cleavable or non-cleavable itself does not affect the gene silencing by ADC [antibody-drug conjugate] (see FIG. 1A)”.  See paragraph 203.  See also Figs. 6B and 6D which show that a Val-Cit linker provided better inhibition at 3 and 10 mg/ml than did an uncleavable maleimide linker.
Thus the invention as a whole was prima facie obvious.

Claims 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (WO 2015/021457) and Sugo et al (US 20190240346) as applied to claims 80, 86-89, and 91-102 above, and further in view of Van Delft et al (WO 2014065661) and Gong et al (Bioconjugate Chem. 2016, 27, 217−225).
The Pandey and Sugo references are discussed above, and rendered obvious  a method of reducing the expression of DMPK in a muscle cell of a subject by administering to the subject a complex comprising an anti-transferrin receptor antibody covalently linked to an oligonucleotide that targets a DMPK RNA.
Van Delft taught methods of conjugating antibodies to molecules of interest, including oligonucleotides (see abstract and page 35, lines 26-30, and page 36, lines 15-19). The method can involve click chemistry such as strain-promoted azide-alkyne cycloaddition (SPAAC). In these reactions one member of an antibody and oligonucleotide pair to be linked is modified with an azide group, and the other member of the pair is modified with a linker conjugate comprising a (hetero)cycloalkynyl group. See page 38, lines 4-15, especially embodiments ‘a’ and ‘c’, and paragraph bridging pages 38 and 39. The two members of the pair are then joined by a cycloaddition reaction SPAAC. Van Delft also taught cleavable linkers, such as Val-Cit linkers that include an ethyleneglycol moiety (see Examples 6-9 and Figs. 9 and 10a). These Examples and Figures depict embodiments in which an antibody is modified with an azide group and a molecule of interest is modified with an alkyne, and are silent as to what type of amino acid in the antibody serves as an attachment point for the linker, i.e. Van Delft does not explicitly teach attachment of a cleavable linker through a lysine residue as recited in claim 81.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the val-cit cleavable linkers of Van Delft in the method rendered obvious by Pandey and Sugo. Doing so would have been no more than the simple substitution of one known element (the val-cit cleavable linkers of Van Delft ) for another (the val-cit cleavable linkers of Sugo) to obtain predictable results (MPEP 2143(I)(B)). It would have been obvious to have attached the linker to the antibody via a lysine residue for the following reasons. Van Delft indicated that either member of the antibody/oligonucleotide pair could be modified with azide and the other member could be modified with an alkyne. However, Van Delft did not provide explicit guidance as to how one could pursue the embodiment in which the oligonucleotide was modified with azide and the antibody was modified with the alkyne. Such guidance is provided by Gong who demonstrated a simple method of conjugating oligonucleotides to antibodies in which the oligonucleotides are modified at the 5’ end with an azide group, primary amino groups of the antibody are modified with dibenzocyclooctyne attached to a PEG spacer  (DBCO-PEG5-NHS), and the antibody and oligonucleotide are then joined by SPAAC.  See abstract, Fig. 2a on page 218, and last sentence of first paragraph of Results on page 219. Gong taught that the SPAAC-based conjugation method is simple and cost-effective (last sentence of introduction on page 219). Fig. 2a depicts the primary amine groups as occurring throughout the length of the antibody polypeptide chains, therefore it is inferred that these primary amines represent lysine epsilon amino groups, and thus Gong taught a method of linking the 5' end of the oligonucleotide covalently to a lysine of an antibody. An organic chemist of ordinary skill would have seen that the embodiment of Van Delft in which the antibody is alkyne-modified and the oligonucleotide is azide-modified could be performed through the use of an NHS-modified alkyne such as the DBCO-PEG5-NHS of Gong or an equivalently modified version of the BCN-val-cit linkers of Van Delft.  This would necessarily result in modification of the antibody at lysine residues, as discussed above. 
Thus claims 81-85 were prima facie obvious.

Response to Arguments
Applicant's arguments, and the Declaration of Dr. Stefano Zanotti, filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, and the declaration, are focused on the assertion that the claimed invention provides unexpected results. The results relied upon are from experiments disclosed in Example 9 (pages 109-110) and Fig. 13A of WO 2021/076856.  Applicant and Declarant point to Fig. 1 of the declaration which shows a portion of the data from ‘856 Fig. 13A, i.e. a comparison of intravenously administered constructs.  These constructs include an unconjugated oligonucleotide (“ASO”), and an oligonucleotide conjugated to an anti-transferrin antibody (“DTX-C-008”). The ‘856 disclosure indicates that DTX-C-008 is a conjugate of an anti-transferrin receptor antibody Fab fragment with a DMPK-targeting ASO (“DTX-P-060”) using a valine-citrulline linker, and that DTX-C-008 complexes had an average ASO to antibody ratio of 1.48.  See paragraph 294. The sequence of the ASO in this complex is not disclosed in the declaration, in the ‘856 document, or in the instant specification, but is the same as “ASO” in ‘856 Fig. 13A (DTX-P-060). In particular, Applicant and Declarant point to the results at 12 weeks, where the unconjugated ASO appears to show essentially no downregulation of DMPK mRNA whereas the conjugate shows a mean down-regulation of about 60%. This result is not considered to be sufficient to overcome the prima facie case of obviousness for the reasons discussed below.
First, Fig 13A does not disclose all of the data for the PBS control at 12 weeks, so it is unclear what was the range of DMPK expression values at that time.  See e.g. Fig. 13B which also does not disclose all of the 12 week PBS control data and which shows large confidence interval above the mean.  The confidence interval below the mean for Fig. 13A is similarly large, then all of the data for the conjugated and unconjugated oligomers may be within experimental error (please note that the confidence intervals do not appear to be symmetrical about the mean in all cases). This is important in view of the small sample size (5) in each experimental group. Absent this information, and in view of the small sample size, it is unclear if one can draw significant conclusions regarding the differences between the unconjugated and conjugated groups.
Second, it is not clear that one of skill would have been surprised by an observation of DMPK down-regulation at 12 weeks after the administration of either the conjugated or unconjugated oligomer. Pandey et al (J. Pharmacol. Exp. Ther. 355: 329-340, 2015) administered ISIS 486178 (used by Pandey ‘457 above) to cynomolgus monkeys (40 mg/kg) at 1, 3, 5, and 7 days, and thereafter once a week for 12 more weeks (13 weeks total), and showed that this course of treatment provided approximately 75% knockdown of DMPK mRNA in tibialis anterior muscle in monkeys 13 weeks after the last administration (Fig 5A and B). Geary et al., (Adv. Drug Deliv. Rev. 87:46-51, 2015) taught that subcutaneous or intravenous administration of unconjugated ASOs led to both a rapid decrease in serum (4 orders of magnitude within 1 day (Fig. 2)) and to rapid transmission into cells where half-lives were generally 2-4 weeks.  See page 47, last sentence of left column, and first paragraph of right column. Thus one of skill would have expected that the 13 week administration routine of Pandey would not have led to significant amounts of circulating AON, and that  the results of Pandey at 13 weeks after the final administration would owe largely to that last administration. Therefore, it is not necessarily unexpected that one would have observed inhibition of DMPK in muscle for at least 12 weeks after the administration of a DMPK mRNA-targeting antisense oligomer, particularly in the case where one has modified the oligomer to be specifically targeted to muscle.
Declarant and Applicant also argue that one could not have reasonably expected to have obtained the observed results after only a single administration of the recited complexes. This is unpersuasive because 1) it is not clear that Applicant has actually achieved such a result, although 2) it is not clear that such a result would necessarily have been unexpected, and 3) the claims are not limited to methods in which administration occurs only once, but are much broader. MPEP 716.02 (B) and (D) explain that results relied upon to overcome a prima facie case of obviousness due to their alleged unexpected nature must of statistical significance and must in fact be unexpected, and the claims must be commensurate in scope with the unexpected result.  In this case it is not clear that the results are significant or necesarily unexpected, and in any case the claims allow for multiple administrations of the composition (which might be expected to provide the a result indistinguishable from the alleged unexpected result). 
Declarant and Applicant argue that the Pandey ‘457 publication would have allowed on to have reasonably expected that administration of Muscle-Targeting Complexes, according to the claimed methods, could achieve a reduction of DMPK level in muscle tissues that is detected out to 12 weeks following a single intravenous administration because Pandey only reported on the effects of unconjugated oligomers, and provided no information at 12 weeks post administration. This is unpersuasive for the reasons set forth above.  It is not clear that the Applicant the ‘856 publication provided results of statistical significance at 12 weeks, it is not clear that one of skill would have been surprised by down-regulation lasting 12 weeks in view of Pandey (J. Pharmacol. Exp. Ther. 355: 329-340, 2015), and because the claims are not limited to a method that uses only a single administration.
With regard to Sugo (the “’346 application”), Applicant and Declarant argue that Sugo (J. Contr. Rel. 237:1-13, 2016) disclosed the same data as ‘346 and stated that “a gradual recovery of HPRT mRNA expression was observed” in heart tissue. Declarant and Applicant argue that taken together, the data of Sugo from heart and gastrocnemius muscle generally that the observed Hprt knockdown effects were already substantially subsiding in the subject at 4 weeks.  The office disagrees. It is not clear that Fig. 6E of shows significant differences in the data from 2, 3, and 4 weeks in gastrocnemius.  Moreover, the instant application does not provide corresponding data for heart muscle, therefore there is insufficient basis to conclude that the instant method would provide different results in heart, or that the degree of Hprt knockdown in gastrocnemius at 12 weeks would be less than at 4 weeks when using the method of Sugo. Finally, the data relied upon are for siRNA-antibody conjugates, not ASO-antibody conjugates, and it is not clear that they would be applicable to ASO-antibody conjugates since ASOs act by a different mechanism and are subject to different intracellular degradation mechanisms.
Applicant and Declarant opine that a person of ordinary skill in the art at the time of the invention could not have reasonably predicted from time course data (e.g., at 2, 3 and 4 weeks) obtained using a conjugate having a non-cleavable linker what would happen at the same time points using a conjugate having a cleavable linker because non-cleavable linkers and cleavable linkers were understood by persons of ordinary skill in the art at the time of the invention to have different kinetic properties.  Applicant and Declarant rely on  Walles (2017, of record), who taught that  "conjugates with non-cleavable linkers are generally more stable and often designed to stay intact for a prolonged period of time [citation omitted]," and that "prolonged stability allows a sustained delivery of conjugated drug ...over a long period of time leading to an increased efficacy [citation omitted]."  The opinion is unpersuasive because this teaching of Walles in no way implies that one of skill would have doubted that the results observed by Sugo (J. Contr. Rel. 237:1-13, 2016) could have persisted for 12 weeks. Declarant and Applicant assert that Sugo “indicated a preference for the non-cleavable linker by pointing out that based on the results shown in FIGs. 6A-6D, "the uncleavable maleimide linker is ultimately one of the best linkers” to use in a conjugate and further by using conjugates containing the non-cleavable linker in the later presented experiments”. The actual data in Figs. 6B and D (which compare to linkers in calf muscle (B) and heart (D) are almost indistinguishable such that any “preference” perceived by Applicant and Declarant is not considered to constitute a teaching away from the cleavable linker, or more importantly, to negatively affect what one of skill would have expected in terms of the durability of the inhibitory effect.  Moreover, it is reiterated that these data are from siRNA conjugates, not antisense conjugates.  While they would appear to be relevant with regard to the ability to target an oligonucleotide to muscle, it is not clear that they are relevant to the durability of the effect of an antisense oligomer that acts by a different mechanism than an siRNA and is vulnerable to different intracellular degradative mechanisms.
In summary,with regard to Sugo, Declarant opines that a person of ordinary skill in the art at the time could not have reasonably predicted from the comparative linker data in the '346 (Sugo) application that administration of Muscle-Targeting Complexes, according to the claimed methods, could achieve a reduction of DMPK level in muscle tissues that is detected out to 12 weeks following a single  intravenous administration because: 1) this comparative linker data is focused on Hprt knockdown effects at 48 hours and 7 days following administration, 2) the longer term data in the '346 application for the maleimide linker show that effects are already significantly waning by 4 weeks at least in some muscle tissues, and 3) as evidenced by M. Walles, et al. above, a person of ordinary skill in the art at the time would have expected non-cleavable linkers to be more stable than cleavable linkers and thus to have different kinetics following administration.  This is unpersuasive for the reasons set forth above. 
In view of the foregoing, the Declaration of Dr. Zanotti and Applicant’s arguments are insufficient to overcome the prima facie case of obviousness.

Request for Interview
	At page 9 of the response, Applicant set forth a request for an interview with the Examiner in the event that the application was not found to be in condition for allowance.  This request was attached to an amendment which must be acted on by the Office in a timely fashion, particularly in view of the fact that the application is under accelerated examination, accordingly, this action is being submitted for mailing prior to any interview. Applicant is invited to contact the Examiner at their convenience to discuss the application further.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635